Citation Nr: 1446636	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  10-37 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to November 2002.  The Veteran's decorations for his service include a Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated January 2010 by the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).  

At an October 2010 RO hearing, the Veteran presented oral testimony in support of his claim.  A transcript of that hearing has been obtained and associated with the claims file for the Board's review and consideration.  

The case was remanded by the Board in January 2014 for further development and is now ready for disposition for the claim on appeal.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1. The Veteran was exposed to asbestos in active duty thorough the brake dust in vehicles he repaired.
 
2. Emphysema did not have its onset during active military service and the Veteran's current respiratory disorder is not due to his exposure to asbestos in service.





CONCLUSION OF LAW

The Veteran's current respiratory disorder was not incurred in active duty and the current diagnoses of a respiratory disorder are not the result of asbestos exposure during active duty.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)(2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in the July 2009 letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the Veteran's claim for service connection for a respiratory disorder, and what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also included general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The January 2010 rating decision reflects the initial adjudication of the claim after issuance of the July 2009 letter.  Hence, the letters meet the VCAA's content of notice and timing requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all records relevant to the matter herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records (STRs), and post-service treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative, on his behalf.  The Board finds that no additional RO action on this claim, prior to appellate consideration, is required.

The Board acknowledges that the Veteran has been afforded a VA examination specifically addressing the claim of entitlement to service connection for his respiratory disorder in April 2014.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case was more than adequate, predicated on a full understanding of the Veteran's medical history, and provided a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c) (4). 

The Board is aware of the evidentiary requirements in developing claims for VA compensation for respiratory disease based on asbestos exposure.  As noted in the Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988); VA Adjudication Procedure Manual, M21-1, part VI, paragraph 7.21 (October 3, 1997); and the Court decisions in Ennis v. Brown, 4 Vet. App. 523, 527 (1993); and McGinty v. Brown, 4 Vet. App. 428, 432 (1993), the M21-1 provides that when considering claims for VA compensation due to asbestos exposure, VA must determine whether military records demonstrate evidence of asbestos exposure in service (M21-1, Part III, par. 5.13(b); M21-1, Part VI, par. 7.21(d)(1)); determine whether there was pre-service and/or post-service evidence of occupational or other asbestos exposure; and determine if there was a relationship between asbestos exposure and the currently claimed disease, keeping in mind the latency and exposure information found at M21-1, Part III, par. 5.13(a) (M21-1, Part VI, par. 7.21(d)(1)).  

In the present case, the Board finds that the Veteran's account of exposure to asbestos during active duty is credible for purposes of adjudicating this appeal and concedes that such exposure occurred.  Furthermore, the VA examination of April 2014 presents an opinion that specifically addresses the likelihood of a relationship between the Veteran's current respiratory diagnoses and his conceded asbestos exposure.  Therefore, no further development in this regard is warranted.

Merits

The Veteran currently seeks service connection for a claimed respiratory disorder, which he believes is the result of in-service exposure to asbestos while working on vehicles with contaminated brake dust. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, guidelines governing asbestosis and other asbestos-related diseases are contained in VA's adjudication manual.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Resulting from Exposure to Asbestos."  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims. VAOPGCPREC 4-00 (April 13, 2000).  VA must analyze the Veteran's claim of entitlement to service connection for asbestosis under these administrative protocols using the specified criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993). 

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others including workers involved in the manufacture and servicing of friction products such as clutch facings and brake linings.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran is competent to give evidence about what he experiences, he is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

In October 2010 the Veteran testified at a hearing regarding his respiratory disorder.  He claimed that he was diagnosed with emphysema at Muskogee Regional hospital, and that it was his contention that he was exposed to asbestos while in-service.  He asserted that he was exposed both through brake dust of the vehicles he was repairing and through the barracks he resided in while in-service.  

VA treatment records from the Muskogee, Oklahoma VAMC have been associated with the claims folder.  These contain treatment notes describing the Veteran's cough and treatment for his respiratory disorder.  Specifically, in November 2009 the Veteran was admitted for chest pain, cough, congestion and febril illness.  The examiner noted that the Veteran had dyspnea, and speculated that it was possible bronchitis.  

The Veteran was afforded a VA respiratory examination in April 2014.  The Veteran complained of dyspnea, fatigue, wheezing and coughing.  The Veteran reported being diagnosed with chronic obstructive pulmonary disease (COPD) in approximately 2000.  The examiner opined that the Veteran's claimed respiratory disorder was less likely due to his asbestos exposure during active service and more likely due to the Veteran's 35 year long history of smoking approximately one pack a day of cigarettes.  

Here, the evidence of record does not support a finding that entitlement to service connection for a respiratory disorder is warranted.  The Veteran does have a diagnosed respiratory disorder, thereby satisfying the first element of Shedden.  In addition, the Board has conceded that the Veteran had exposure to asbestos while in-service, thereby showing an in-service injury and satisfying element two of Shedden.

However, it is the final element of Shedden upon which the Veteran's claim fails.  More specifically, there exists no competent medical evidence linking the Veteran's respiratory disorder to his in-service asbestos exposure, or to his service otherwise.  The Board notes the Veteran's own assertions, specifically in his October 2010 hearing testimony, that his respiratory disorder was due to this in-service exposure to asbestos.  However, as noted above, the Veteran does not have the requisite medical knowledge or training to provide a nexus opinion between his in-service injury and his current diagnosis.  See Rucker, supra.  Moreover, although he is competent to say, for example, that he has had periodic respiratory problems since service, he is not competent to diagnose those symptoms or opine as to their etology, and such assertions are clearly not as probative as those expressed by the April 2014 VA examiner.  Indeed, the VA examination specifically addresses the Veteran's medical history and the diagnosis and etiology of the Veteran's respiratory disorder in detail, and the examiner specifically found that the Veteran's respiratory disorder was due to smoking, not asbestos exposure.  The United States Congress has prohibited the grant of service connection for a disability on the basis that such disability resulted from disease attributable to the use of tobacco products for claims filed after June 9, 1998.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300. 

In summary, there are no such findings to permit the award of service connection for the Veteran's respiratory disorder as due to in-service asbestos exposure.


ORDER

Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


